Citation Nr: 1417711	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits in excess of the 90 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined the Veteran was entitled to Chapter 33 (Post-9/11GI Bill) education benefits at the 90 percent level.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and such a hearing was scheduled for May 2012.  However, the Veteran failed to report for this hearing, and no good cause is shown for his failure to report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

As an additional matter, the Board notes that the issue of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was more than 30 months but less than 36 months.

2.  The Veteran was not discharged from a period of qualifying service due to service connected disability.


CONCLUSION OF LAW

The criteria for education benefits in excess of the 90 percent level under Chapter 33 (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for Chapter 33 education benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent of his qualifying service for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in his October 2010 Notice of Disagreement (NOD) and January 2011 Substantive Appeal.  As noted in the Introduction, his hearing request is deemed withdrawn.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute.  Rather, the dispute in this case is the percentage rate he is entitled to for such benefits.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002).  38 C.F.R. § 21.9640. Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders ; (2) Any period during which the individual-(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d)  pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service-(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b) ; (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 

38 C.F.R. § 21.9505.

In this case, it was determined that the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was 1,086 days; i.e., more than 30 months but less than 36 months.  There is no evidence to refute the calculation of the Veteran's aggregate length of this credible service.  Moreover, there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Applying this presumption to the instant case, the record indicates that the calculation of the Veteran's credible service for Chapter 33 (Post-9/11 GI Bill) education benefits was correct.

The Board acknowledges that, in both his October 2010 NOD and January 2011 Substantive Appeal, the Veteran indicated he did not leave service by choice, but was forced to leave due to "HYT."  The Board also takes note of the fact that "HYT" is used as a medical abbreviation for hypertension.  However, the evidence available for its review does not reflect the Veteran is service-connected for any disability to include hypertension.  In fact, on his January 2011 Substantive Appeal, the Veteran himself stated he had no other claims with VA besides education.  Consequently, even if the Veteran was discharged from service due to hypertension, he was not discharged due to a service-connected disability.

The Veteran has also emphasized his total of over 9 years of active military service, and that he was only approximately 9 days from qualifying for Chapter 33 benefits at the 100 percent level.  The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of this claim.  However, his arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   Here, the periods of service required to establish entitlement to Post-9/11 GI Bill benefits at the various percentage rates are set by law.  See 38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. 
§ 21.9640.  Like other legal requirements which are based on dates, they are absolute requirements.  For example, a U.S. citizen cannot vote one day before the date of his or her 18th birthday.

In view of the foregoing, the Board must find the Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits in excess of the 90 percent level.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


